The petition by the state of Connecticut for certification for appeal from the Appellate Court, 110 Conn. App. 171 (AC 25823), is granted, limited to the following issue:
“Did the Appellate Court correctly conclude that a conviction for possession of four ounces or more of marijuana in violation of General Statutes § 2 la-279 (b) should be merged with the conviction of attempt to possess one kilogram or more of marijuana with the intent to sell in violation of General Statutes §§ 2 la-278 (b) and 53a-49?”
ROGERS, C. J., did not participate in the consideration of or decision on this petition.
*945Decided October 30, 2008
Arthur L. Ledford, special public defender, in opposition.